Title: Thomas Jefferson to David A. Leonard, 20 January 1814
From: Jefferson, Thomas
To: Leonard, David A.


          Sir Monticello Jan. 20. 14.
          I have duly recieved your two favors of Dec. 30. and Jan. 2. you could not have applied for counsel to one less personally acquainted with the Western country than myself; having never been 50. miles Westward of my own house. I have not however been uninquisitive as to the circumstances characteristic of the several parts of the Western waters, of their comparative advantages, disadvantages, and preferences; and shall freely give you the result of my reflections. taking into view those considerations which weigh most in the choice of a residence, that is to say: 1. temperature of climate, 2. fertility of soil, 3. cheapness of land, 4. profitable objects of culture, 5. convenience to market. 6. navigation & 7. safety from external enemies, the Missisipi territory, and particularly the part of it in the neighborhood of the hither bank of the river, has appeared to me to have a preference over every other part of the Western country. the neighborhood of Washington, it’s capital, has been represented by those acquainted with both, as corresponding in it’s climate & healthiness with the middle and upper parts of N. Carolina, which is certainly as
			 healthy a country as any to the North of it; altho’ every all Northern people are prone to consider whatever is South of them as sickly and mortal. if this very general
			 view can be of service in leading your enquiries, as to the points of preference, to
			 persons better informed, it will have rendered you the only service it is in my power to offer: and with it accept my wishes that you may be fortunate in your choice, and prosperous in it’s issue, with the assurance of my respect.
          Th:
            Jefferson
        